Citation Nr: 0915826	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected  patellofemoral syndrome of the left 
knee. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 
1980, and from July 1997 to March 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

By a February 2005 rating action, the RO, in part, continued 
a noncompensable evaluation assigned to the service-connected 
degenerative joint disease of the right knee.  The Veteran 
timely appealed the RO's February 2005 rating action to the 
Board, and this appeal ensued.  

By a November 2005 rating action, the RO, in part, assigned a 
10 percent disability rating to the service-connected 
degenerative joint disease of the right knee, effective 
September 28, 2004--date of VA's receipt of the Veteran's 
claim for increased compensation for said disability.  Since 
the RO did not assign the maximum disability rating possible 
to the service-connected right knee disability, the appeal 
for an increased evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In the November 2005 rating action, the RO also awarded 
service connection for patellofemoral syndrome of the left 
knee; an initial 10 percent rating was assigned, effective 
September 28, 2004--date of VA's receipt of the Veteran's 
original claim for service connection for said disability.  
The Veteran is appealing the initial 10 percent rating that 
was assigned to the left knee disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application with 
respect to the service-connected left knee disability. 

The Veteran testified before the undersigned at the Waco, 
Texas RO in January 2009.  A copy of the hearing transcript 
has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran argues that his service-connected right and left 
knee disabilities are more severely disabling than that 
reflected by the currently assigned 10 percent ratings, 
primarily due to instability and giving way of the knees.  
(See, Transcript (T.) at pages (pgs.) 5, 9, 14).  He 
maintains that VA examinations do not accurately  depict his 
subjective complaints of right and left knee instability.  In 
support of his contentions, in August 2006, VA received 
statements from the Veteran's co-workers, wherein they 
specifically stated that they had witnessed the Veteran 
stumbling and falling after his knees gave out.

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  

In light of the Veteran's assertions that the June 2006 and 
January 2008 VA examinations were inadequate for evaluating 
the current level of impairment, primarily the severity of 
his right and left knee instability a re-examination is 
necessary. 38 C.F.R. § 3.327(a)(2008).  


During the January 2009 hearing, the Veteran indicated that 
he had received Cortisone shots in his right and left knees 
from his primary care physician, "Dr. Aurgon."  (T. at pg. 
7).  The claims files do not contain these medical records.  
As records from this private physician may contain probative 
information regarding the Veteran's service-connected right 
and left knee disabilities, efforts to retrieve them are 
required.  See 38 C.F.R. § 3159(c)(1)(2008).  

Accordingly, the case is REMANDED for the following action:

1.  After securing a release form with 
the full name and address information, 
the Veteran's primary care physician, 
"Dr. Aurgon," should be contacted and 
requested to submit all records of 
treatment of the Veteran.  All records 
received must be included in the 
Veteran's claims files.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims files. 
    
2.  After the development requested 
above has been completed, schedule the 
Veteran for an examination by a VA 
physician with appropriate expertise to 
determine the current severity of his 
service-connected right and left knee 
disabilities.  All necessary test and 
studies should be performed.  The 
claims files, including any newly-
obtained evidence, and a copy of this 
remand, must be sent to the examiner 
for review.  

The examiner should state the current 
severity of the service-connected right 
and left knee disabilities.  The 
examiner must provide the following 
information:

a) The current level of functional 
impairment of the right and left 
knees due to lateral instability and 
recurrent subluxation, and, if the 
Veteran has lateral instability and 
subluxation of the knee(s), if that 
instability and/or subluxation is 
slight, moderate or severe;

b) Effective limitation of motion as 
to flexion and extension of the 
right and left knees, and to what 
extent pain limits such movement;

c) Whether the right and left knees 
exhibit weakened movement, excess 
fatigability, or incoordination and 
if feasible, to what degree such 
additional range of motion loss is 
due to any such weakened movement, 
excess fatigability, or 
incoordination; 

d)  Whether there exists any 
clinical medical evidence, through 
radiographic studies or similar 
evidence, to support the Veteran's 
assertions of lateral instability, 
subluxation or other such impairment 
and;

e) Whether pain could significantly 
limit functional ability during 
flare-ups or when the right and left 
knee are used repeatedly.  It should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups of the right 
and left knees.

3.  Thereafter, the RO should review 
the claims files to ensure that all of 
the foregoing requested development has 
been completed to the extent possible.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to, and in 
compliance with, the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the 
increased and initial evaluation claims 
on appeal.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case, and afforded an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




